625 S.E.2d 110 (2005)
DOT
v.
FOWLER.
No. 305PA05.
Supreme Court of North Carolina.
November 7, 2005.
E. Burke Haywood, W. Richard Moore, Special Deputy Attorney Generals, for DOT.
James H. Hughes, for M.M. Fowler, Inc.
The following order has been entered on the motion filed on the 3rd day of November 2005 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (Department of Transportation) shall have up to and including the 14th day of November 2005 to file and serve his/her brief with this Court. By order of the Court in conference this the 7th day of November 2005."